          Case 1:17-cv-01789-DLC Document 401 Filed 09/04/19 Page 1 of 1


                                                 (p) 202.289.4333          steven@barentzenlow.com
                 1750 K Street, NW, Suite 700
                 Washington, DC 20006            (f) 202.888.6268




                                                        September 4 2019

Via ECF

Honorable Denise L. Cote
United States District Courthouse
500 Pearl Street
. ew York, Y 10007

       Re:     SEC · . Lek Securities Corp., et al. Case No. 17 CV 1789 (DLC)

Your Honor:

       On behalf of Defendants Avalon FA Ltd and Nathan Fayyer (the Avalon Defendants")
and Sergey Pustelnik I wTite to request permission to exceed the Court's 25 -page limit with
respect to Defendant's pre-trial memorandum of law. Specifically defendant request
permission to file a 50-page memorandum of law which is necessary to address the numerous
complex issue of law in this case. The Court previously granted similar relief to LEK and the
 EC with resp ct to the parties' briefing on motions for summary judgment.

        Unlike the L k Defendants, neither the A val on Defendants nor r. Pustelnik filed either
a motion to di miss or a motion for summary judgment. Thus, while some of the issues that
defendants anticipate raising in the pre-trial memorandum of law have prev i.ou ly be n addressed
by LEK and the S , they have never been addressed by these d fendants. Moreover, there are
numerous issues that are unique to thes defendants that ha e never b en addr ssed by any party.
Defendants intend to raise these issues not only for purposes of the trial on the merits in this
action, but also for purposes of preserving these issues for appeal. If th requ ted r lief is not
granted thes defendants will be prejudiced in their ability to adequat ly address the SEC's
claims and their defenses to those claims.

        The SLC has advised us that it opposes the request arguing that the "legal issues have
been discussed at length in the parties' briefs and in the Court's rulings on the Lek Defendants'
motions to dismiss and for summary judgment." But, as noted above while some of these issues
may have been addr ssed by the Lek Defendants, they have never been addressed by any of
these defendant . While the SEC is opposing our request, it apparently would also like
permission to file a 50-page pre-trial memorandum of law is the Court were to grant this motion.




                                                k~
                                                Steven Barentzen




                                                                                 d           on      D
